—Order unanimously affirmed without costs. Memorandum: Plaintiff commenced this action on behalf of her 15-year-old daughter, who was sexually molested by defendant Timothy Buckley. Supreme Court properly granted summary judgment to defendant North Corning Volunteer Fire Company (Fire Company) dismissing the complaint against it. It is undisputed that both plaintiff and her daughter were aware of the prior conviction of Buckley for sexually molesting an eight-year-old girl. Thus, the only conclusion to be drawn from the established facts is that the Fire Company’s failure to warn plaintiff and her daughter of Buckley’s prior misconduct was not a proximate cause of the injuries of plaintiffs daughter (see, Howard v Poseidon Pools, 72 NY2d 972; Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315). (Appeal from Order of Supreme Court, Steuben County, Bradstreet, J. — Summary Judgment.) Present — Pine, J. P., Hayes, Wisner, Balio and Fallon, JJ.